PER CURIAM.
This matter is before us on a petition for writ of mandamus. It appears that petitioner filed two motions for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850 in the Circuit Court of the Seventeenth Judicial Circuit in and for Bro-ward County, Florida, in December, 1987. The motions, each involving a separate criminal case, were processed through the clerk of the circuit court and directed to respondent, The Honorable Lawrence L. Korda. Petitioner alleges that, although a rule was issued in one of the cases directing the state to respond to the petition, no response has yet been filed and no orders disposing of the motions have been rendered to date. This court ordered a brief status report from respondent on April 21, 1988, which prompted a letter from the clerk of the circuit court confirming that the motions were filed and sent to respondent. The State of Florida alleges it did file a response on February 6, 1988. Furthermore, it did not receive copies of the status report or order to show cause. In any event, the failure to act on the motions results in an inappropriate delay concerning petitioner’s appellate rights. McBride v. State, 443 So.2d 416 (Fla. 4th DCA 1984).
Therefore, we grant the petition for writ of mandamus and respectfully direct The Honorable Lawrence L. Korda, or his successor, to enter an order either calling for any additional responses from the state or ruling on the pending motions for post-conviction relief within thirty days of the date of this order. We are confident that respondent will comply with the directions of this court without the necessity for issuance of the peremptory writ.
Petition for writ of mandamus is granted.
HERSEY, C.J., and DOWNEY and STONE, JJ., concur.